Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 9/08/2022 in which claims 1, 6-11, 13 and 14 are pending, claims 1, 6, 9, 13 and 14 are currently amended. 

Claim Objections
Claims, 1 and 9 objected to because of the following informalities:
Claim 1, line 15, “being melted” should be -- melts--.
Claim 9, lines 3-4, “the saw blade can be brought in a working region of the apparatus, comprising a joining device which can be advanced” should be –the saw blade is brought into a working region of the apparatus; a joining device is advanced--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-11, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/268816(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences is a rewording of the claim language which does not patentably distinguish the instant invention over the 17/268816 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a supply device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim Rejections - 35 USC § 103
Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sawamura et al. (U.S. Patent 3,718,799), herein referred to as Sawmura in view of in view of Coulter (U.S. Publication 2010/0126326).
In regards to claim 1, Sawamura discloses a method for joining hard material
bodies (e.g. carbide elements H) to teeth of a saw blade (blade teeth of band saw 16;
fig. 3), each tooth having a tooth face and a tooth back (per Fig. 3) , and the method
comprising the following steps: bringing each tooth of the saw blade into a working
region (per Fig. 3, under the electrode 28); guiding each hard material body (H) toward
the tooth located in the working region (along elongated groove 94); advancing a joining
device (electrode 28 via ram 80; direction Ya) into the working region (fig. 3); joining the
hard material body to the tooth located in the working region (col. 4, lines 59-80); and
withdrawing the joining device (28) out of the working region (“operation of the cylinder
84 is reversed; col. 4, lines 70-75); wherein each hard material body (4) is joined to the
tooth back of each tooth (per Fig. 3) .

wherein the joining device (28) is a welding device having a welding electrode (“upper electrode” 28), and each hard material body (H) and each tooth are joined to one another by welding (“low voltage current’); and in a step preceding the
joining process, at least one welding introduction attachment (semi-circular recesses
Ca, Cb, Cc) protruding from a joining surface of the tooth is formed on the tooth back of
each tooth of the saw blade (fig. 3), the welding introduction attachment being melted
when a welding pulse is introduced (“As the current is passed through the extremely narrow contact area between the cemented carbide element H and the semicircular recess Cb, both the element H and the surface of the recess Cb start to fuse on account of the locally generated heat.” col. 4, lines 63-75).
	Sawamura does not disclose that each hard material body is ground to its final shape in a step preceding the joining process. Attention is further directed to the Coulter saw blade in which cutting tips 40 are added to the teeth seat of the saw blade by brazing or welding (paragraph [0032]).  Coulter also discloses that “In some embodiments, some of the acts may be performed in different orders. For example, the tensioning and flattening of the saw blade body 12 may be performed before grinding the tip seat 28 of each of the tip support regions 22. In addition, in some embodiments, the cutting tips 40 may be ground or shaped prior to being secured to the blade body 12”.  
The process of welding pre-shaped tips to the saw blade teeth seats rather than after welding of the tips has thus been set forth in the art.   All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by rearranging the order of the tip attachment and tip formation with no change in their respective functions and the combination would have yielded nothing more than predictable results to one skilled in the art at the time of the invention.  Moreover, as there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. It would have been obvious to one of ordinary skill in the art to have tried welding preformed tips to the Sawamura cutting teeth instead of grinding the tips into shape after the welding step based upon the teachings of Coultier and as there are only three options available; i.e. grinding the teeth either before or after welding or both before and after welding, additionally, forming the final shape of the teeth and then welding onto the saw blade would provide for easier formation of the teeth, than forming the teeth after the material is applied to the saw blade. 
In regards to claim 6, the modified device of Sawmura discloses wherein the hard material body (115) is coated in a further step preceeding the joining process (“Cutting tips 40 may be coated prior to attachment to the saw blade 10, or alternatively, may be coated thereafter Cloutier ; paragraph [0024]))
In regards to claim 7, the modified device of Sawmura discloses that guiding each hard material body (H) toward the tooth (teeth of 16; fig. 3) located in the working region (fig. 3) comprises	supplying and transferring each hard material body (H) to the joining device (28) by means of a supply device (inclined holder 90).

In regards to claim 8, the modified device of Sawmura discloses that supplying and transferring the hard material body (H) to the joining device (28) by means of the supply device (90) comprises gripping each hard material body (4 by means of a robot gripping device (pawl piece 100/ stopper rod 124).
	
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kundrat et al. (WO2015/140345), herein referred to as Kundrat (see U.S. Patent 10,661,377 for English Translation) in view of Coulter (U.S. Publication 2010/0126326).
In regards to claim 9 Kundrat discloses an apparatus for joining hard material (4, 115) bodies to teeth (112a) of a saw blade, each tooth having a tooth face and a tooth back (fig. 10), comprising a saw blade feed device (blade feed 7) for moving the saw blade in a feed direction such that each tooth of the saw blade is brought into a working region of the apparatus (per fig. 10); a joining device which advances into the working region and withdraws from the working region, wherein the joining device is designed to join each hard material body to the tooth back of a respective tooth, wherein the joining device is a welding device (electrical resistance welding / welding head 6) having a welding electrode (electrodes 18, 19), and each hard material body (4, 115) and each tooth (112a) are joined to one another by welding (electrical resistance welding).  Kundrat does not disclose that each hard body is ground to its final shape in a step proceeding the joining process.  Attention is further directed to the Coulter saw blade in which cutting tips 40 are added to the teeth seat of the saw blade by brazing or welding (paragraph [0032]).  Coulter also discloses that “In some embodiments, some of the acts may be performed in different orders. For example, the tensioning and flattening of the saw blade body 12 may be performed before grinding the tip seat 28 of each of the tip support regions 22. In addition, in some embodiments, the cutting tips 40 may be ground or shaped prior to being secured to the blade body 12”.  
The process of welding pre-shaped tips to the saw blade teeth seats rather than after welding of the tips has thus been set forth in the art.   All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by rearranging the order of the tip attachment and tip formation with no change in their respective functions and the combination would have yielded nothing more than predictable results to one skilled in the art at the time of the invention.  Moreover, as there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. It would have been obvious to one of ordinary skill in the art to have tried welding preformed tips to the Kundrat cutting teeth instead of grinding the tips into shape after the welding step based upon the teachings of Coultier and as there are only three options available; i.e. grinding the teeth either before or after welding or both before and after welding, additionally, forming the final shape of the teeth and then welding onto the saw blade would provide for easier formation of the teeth, than forming the teeth after the material is applied to the saw blade.  
In regards to claim 10, the modified device of Kundrat discloses that the apparatus comprises a supply device (reservoir col. 7, lines 55-68”) for supplying and transferring each hard material body (4, 115) to the joining device (welder).
In regards to claim 11, the modified device of  Kundrat discloses a device (120) for holding hard material bodies (4, 115) which are fully ground to their final shape (as modified by Coultier) and coated  
(“The aftertreatment device (12) may also be omitted or, as an alternative, be configured differently. In particular, other types of aftertreatments or after processings on the welded band saw blade (2) can be carried out here. This may be, e.g., a coating, a machining or the like” Kundrat col. 16, lines 39-43 / “Cutting tips 40 may be coated prior to attachment to the saw blade 10, or alternatively, may be coated thereafter Cloutier ; paragraph [0024]))
 and presented in an aligned manner 
“The welding electrode (18) has a schematically shown gripping mouth (126), in which a part to be welded (4, 115) can be picked up from a reservoir or from the feed device (30) and is positioned onto the target surface with a correct orientation; col. 7, lines 55-68”
 and to which the supply device for supplying and transferring each hard material body has access to the joining device (18).

Claims 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kundrat et al. (WO2015/140345), herein referred to as Kundrat (see U.S. Patent 10,661,377 for English Translation) in view of Coulter (U.S. Publication 2010/0126326
In regards to claim 13, Kundrat discloses a saw blade (2) comprising teeth (112) and hard material bodies attached to the teeth (115), each tooth comprising a tooth face and a tooth back (fig. 10), wherein the hard material bodies are attached to the tooth backs (100) of the teeth characterized 
in that the hard material bodies are ground to their final shape before being joined to the teeth of the saw blade such that a saw blade having fully ground hard material bodies is formed directly after the joining process.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  It is noted: Even though the product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The Kundrat saw blade and teeth appear to be the identical structure to the claimed saw blade and teeth and the product by process limitations would not be expect to impart distinctive structural characteristics to the component or teeth or change the structure of the end product.   However, to the extent that it can be argued that the end product would be different, attention is also directed to the Coulter saw blade in which cutting tips 40 are added to the teeth seat of the saw blade by brazing or welding (paragraph [0032]).  Coulter also discloses that “In some embodiments, some of the acts may be performed in different orders. For example, the tensioning and flattening of the saw blade body 12 may be performed before grinding the tip seat 28 of each of the tip support regions 22. In addition, in some embodiments, the cutting tips 40 may be ground or shaped prior to being secured to the blade body 12”.  The process of welding pre-shaped tips to the saw blade teeth seats rather than after welding of the tips has thus been set forth in the art.   All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by rearranging the order of the tip attachment and tip formation with no change in their respective functions and the combination would have yielded nothing more than predictable results to one skilled in the art at the time of the invention.  Moreover, as there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. It would have been obvious to one of ordinary skill in the art to have tried welding preformed tips to the Kundrat cutting teeth instead of grinding the tips into shape after the welding step based upon the teachings of Coultier and as there are only three options available; i.e. grinding the teeth either before or after welding or both before and after welding, additionally, forming the final shape of the teeth and then welding onto the saw blade would provide for easier formation of the teeth, than forming the teeth after the material is applied to the saw blade.. 
In regards to claim 14, the modified device of Kundrat discloses in that the hard material bodies are ground to their final shape and optionally coated before being joined to the teeth of the saw blade such that a saw blade having fully ground and coated hard material bodies is formed directly after the joining process. (“The aftertreatment device (12) may also be omitted or, as an alternative, be configured differently. In particular, other types of aftertreatments or after processings on the welded band saw blade (2) can be carried out here. This may be, e.g., a coating, a machining or the like” Kundrat col. 16, lines 39-43 / “Cutting tips 40 may be coated prior to attachment to the saw blade 10, or alternatively, may be coated thereafter Cloutier; paragraph [0024])

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724